Citation Nr: 0638120	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for residuals of 
asbestos exposure.

4.  Entitlement to service connection for a bilateral 
shoulder disability.  

5.  Whether the veteran submitted a timely substantive appeal 
with respect to an August 2002 decision denying service 
connection for diabetes mellitus and for hypertension claimed 
as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).   

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2006.  At that time, 
the veteran withdrew an appeal with respect to service 
connection for alcohol dependency.  

The claims for service connection for a cervical spine 
disorder and a bilateral shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran's claims of May 2005 for service 
connection for diabetes mellitus and for hypertension claimed 
as secondary to diabetes mellitus are referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's current right ear disorder was not present until 
many years after service and is not related to active duty 
service or any incident therein, to include any in-service 
exposure to asbestos.

2.  The veteran does not currently have any residuals of 
exposure to asbestos.

3.  An August 2002 decision denied the veteran's claims for 
service connection for diabetes and hypertension claimed as 
secondary to diabetes, and an enclosure sent with that 
decision advised him of his appellate rights.

4.  The veteran expressed disagreement with that 
determination in a document received in October 2002. 

5.  In November 2003, the RO issued a statement of the case 
which addressed the claim for service connection for diabetes 
and hypertension.  A cover letter notified the veteran that 
he must file his appeal within 60 days from the date of the 
letter or within the remainder, if any, of the one year 
period from the date of the letter notifying him of the 
rating action.  

6.  No correspondence from the veteran pertaining to diabetes 
or hypertension was received within 60 days of the issuance 
of the statement of the case.  

7.  The veteran's substantive appeal statement regarding 
diabetes and hypertension was not received until May 2005.  


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of asbestos exposure were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran did not submit a timely appeal of the 
decision of August 2002 which denied service connection for 
diabetes mellitus and hypertension.  38 C.F.R. §§ 20.202, 
20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in October 2001, January 2002, October 2002 and 
April 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Notice in this case also included a 
letter in March 2006 with information that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The initial 
duty to assist letter was not provided prior to the 
adjudication of the claims; however, the veteran was later 
provided adequate notification and allowed a period of time 
to submit evidence, and the claim was subsequently 
readjudicated.  The veteran has not claimed any prejudice due 
to the timing of the letters.   The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations, and relevant medical 
opinions have been given by the examiners.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss Of The 
Right Ear.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran contends that he is entitled to service-
connection for hearing loss which he believes resulted either 
from exposure to noise during service, or as a result of a 
growth in the ear which he believes resulted from asbestos 
exposure during service.  He presented testimony to that 
effect during a hearing held before the undersigned Veterans 
Law Judge in July 2006.  

Although the veteran has presented a credible history of 
exposure to noise in service, his service medical records do 
not contain any references to hearing loss.  The report of a 
medical examination conducted in October 1970 for the purpose 
of the veteran's separation from service shows that clinical 
evaluation of his ears was normal, as was evaluation of the 
ear drums.  A whispered voice hearing test was 15/15.   

The first medical evidence hearing loss is dated many years 
after separation from service.  A private medical record 
dated in March 1997 reflects that the veteran had hearing 
loss in the right ear.  However, neither that record nor any 
subsequent record contains any medical opinion linking the 
hearing loss to service.  

The only competent medical opinion which is of record weighs 
against the claim.  The report of a VA audio examination 
conducted in March 1999 shows that the examiner concluded 
that the veteran's hearing loss was not related to service.  
He noted that the contention that the hearing loss was due to 
noise exposure was not supported by the fact that the hearing 
loss was unilateral rather than bilateral, showed no 
characteristic noise notch, and was reported by the veteran 
as having become noticeably worse in the past three to four 
years.  The examiner concluded that the findings were 
inconsistent with hearing loss attributable to noise 
exposure.    

The Board notes that an MRI report dated in June 2002 
reflects that a mass consistent with a diagnosis of an 
acoustic neuroma was discovered in the veteran's right ear.  
This further discounts any contention that the hearing loss 
is due to noise exposure.  With respect to the veteran's 
contention that a growth developed in his right ear due to 
exposure to asbestos in service, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, after reviewing all of the evidence, the Board 
finds that the veteran's current right ear disorder was not 
present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  Specifically, there was no objective 
evidence of any such disorder in service, and no medical 
examiner has attributed the current condition to the 
veteran's active service.  Accordingly, the Board finds that 
a right ear hearing loss was not incurred in or aggravated by 
service.

II.  Entitlement To Service Connection For Residuals Of 
Asbestos Exposure.

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The veteran contends that service connection should be 
granted for residuals of asbestos because he was exposed to 
that substance during service.  

Significantly, however, the veteran's service medical records 
and post service medical records are completely negative for 
complaints or diagnosis of a chronic lung disorder or any 
other disorder which could be attributed to exposure to 
asbestos.  The Board notes that during the hearing held in 
July 2006, the veteran reported that he had asked doctors why 
he had so much mucous, but he had never been diagnosed as 
having a respiratory problem.  A private radiology report 
dated in July 2001 shows that an x-ray of the veteran's chest 
was normal.  The lungs were well aerated and clear with 
normal pulmonary vascularity.  

Based on the foregoing evidence, the Board finds that the 
evidence shows that the veteran does not currently have any 
clinically identifiable residuals of exposure to asbestos.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that residuals of exposure 
to asbestos were not incurred in or aggravated by service.

III.  Whether The Veteran Submitted A Timely Substantive 
Appeal With Respect To A Decision Denying Service Connection 
For Diabetes Mellitus And Hypertension Claimed As Secondary 
To Diabetes Mellitus.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated by 
an NOD and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

The formal appeal permits the appellant to present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  Upon request, the time period for filing a 
substantive appeal may be extended for a reasonable period 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  A request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. § 20.303.

Here, an August 2002 decision denied the veteran's claims for 
service connection for diabetes and hypertension claimed as 
secondary to diabetes, and an enclosure sent with that 
decision advised him of his appellate rights.  The veteran 
expressed disagreement with that determination in a document 
received in October 2002. 

In November 2003, the RO issued a statement of the case which 
addressed the claim for service connection for diabetes and 
hypertension.  A cover letter notified the veteran that he 
must file his appeal within 60 days from the date of the 
letter or within the remainder, if any, of the one year 
period from the date of the letter notifying him of the 
rating action.  

No correspondence from the veteran pertaining to diabetes or 
hypertension was received within 60 days of the issuance of 
the statement of the case.  The veteran's substantive appeal 
statement regarding diabetes and hypertension which was not 
received until May 2005.  

In summary, the veteran did not submit a VA Form 1-9 (Appeal 
to the Board of Veterans Appeals) within 60 days from the 
issuance of the November 2003 statement of the case.  He also 
did not request an extension of time for filing that 
document.  The veteran submitted a substantive appeal 
statement which was received in May 2005; however, that was 
beyond the expiration of the applicable time limit.  
Accordingly, the Board finds that the veteran did not submit 
a timely appeal of the decision of August 2002 which denied 
service connection for diabetes and hypertension.  


ORDER

1. Service connection for hearing loss of the right ear is 
denied.

2.  Service connection for residuals of asbestos exposure is 
denied.

3.  The veteran did not submit a timely appeal of the 
decision of August 2002 decision which denied service 
connection for diabetes and hypertension.  The appeal is 
dismissed.


REMAND

The RO has provided the veteran with various VCAA 
notification letters which included information regarding 
what the evidence must show to establish a claim for direct 
service connection.  Significantly, however, the letters did 
not address the requirements for establishing secondary 
service connection.  The Board notes that a special 
attachment has been created to address such claims.  See 
Veterans Benefits Administration Fast Letter 04-17 (August 
12, 2004).  That attachment has been 
reviewed by the Office of General Counsel, the Board of 
Veterans' Appeals, and the Compensation and Pension Service, 
and these parties have jointly concurred on the specific 
language contained in the attachment.  It has been agreed 
that the language is legally sufficient and consistent with 
Department policy.  The notice with all its enclosures must 
be of record to document the VA's compliance with its 
statutory Title 38 § 5103(a) VCAA notice responsibility.  In 
addition, the Board notes that there have been recent changes 
to the applicable regulation which controls secondary service 
connection claims.  See 71 FR 52747, Sept. 7, 2006.  A remand 
would allow the RO to apply the revised version.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide a VCAA notice 
to the veteran which includes the above 
referenced attachment applicable to 
claims for secondary service connection.  
The veteran should then be afforded an 
appropriate period of time to respond.  

2.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted under 
the revised version of 38 C.F.R. § 3.310.  
See also Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


